Order entered December 30, 2019




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                             No. 05-19-01571-CV

                  IN RE TARRANT COUNTY REPUBLICAN PARTY, Relator

                          Original Proceeding from Tarrant County, Texas1

                                                   ORDER
        Based on the Court’s opinion of this date, we DISMISS this original proceeding.


                                                              /s/      DAVID J. SCHENCK
                                                                       JUSTICE




1
  The Second Court of Appeals certified this original proceeding to this Court stating they were unable to assemble
a panel to take immediate action in this original proceeding because members of the court are recused. See TEX. R.
APP. P. 17.2.